UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6740


JAMES L. JACK,

                      Plaintiff – Appellant,

          v.

MICHAEL L. CHAPMAN, Sheriff, LCSO;        SEAN   DIKEMAN,   #2233,
Deputy, LCSO; LIMA, Deputy, LCSO,

                      Defendants - Appellees.



                            No. 15-7179


JAMES L. JACK,

                      Plaintiff – Appellant,

          v.

MICHAEL L. CHAPMAN, Sheriff, LCSO;        SEAN   DIKEMAN,   #2233,
Deputy, LCSO; LIMA, Deputy, LCSO,

                      Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:14-cv-00390-JRS-RCY)


Submitted:   October 20, 2015             Decided:   October 22, 2015
Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James L. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

     James      L.    Jack    appeals   from    the    district    court’s    orders

dismissing      his     42     U.S.C.   § 1983     (2012)     complaint      without

prejudice for failure to particularize his complaint.                     Regarding

No. 15-6740, after Jack filed his notice of appeal, the district

court vacated the order to afford Jack extra time to respond.

As the challenged order is no longer in force, we dismiss the

appeal as moot.        Turning to No. 15-7179, because Jack may refile

his suit in district court with a particularized complaint, the

dismissal order is interlocutory and not appealable.                     See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).            Accordingly, we dismiss this appeal as

well.      We dispense with oral argument because the facts and

legal    contentions         are   adequately    presented    in   the    materials

before   this    court       and   argument    would   not   aid   the   decisional

process.



                                                                          DISMISSED




                                          3